Citation Nr: 1230622	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  09-40 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


	(CONTINUED ON NEXT PAGE)

ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to November 1970.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at a videoconference hearing at the RO in February 2012, before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is associated with the claims file.  The undersigned held the record open 60 additional days after the hearing.  Accordingly, following the hearing the Veteran submitted additional evidence (private audiological treatment record) and waived his right to have the RO initially consider the evidence not already on file.  See 38 C.F.R. §§ 20.800, 20.1304(a) (2011).


FINDINGS OF FACT

1.  Bilateral hearing loss did not have its onset in service, did not manifest within one year of service, and is not attributable to service, including noise the Veteran was exposed to during service.

2.  Tinnitus did not have its onset in service and is not attributable to service, including noise the Veteran was exposed to during service. 


	(CONTINUED ON NEXT PAGE)

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

Before addressing the merits of the issues decided below, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  VA's duty to notify under 38 C.F.R. § 3.159(b)(1) has been met by a letter from the RO issued in May 2007, of the criteria for establishing direct service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded, in compliance with Dingess.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in October 2007.  The RO's notices were in the preferred sequence, without timing or content defects.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

Relevant to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  The Veteran's service treatment records, service personnel records, and post-service VA and private treatment records have been obtained and considered.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining the evidence necessary to substantiate his claims during the course of this appeal.  

Although the claims file shows a computer print screen that indicates the possibility that the Veteran received Social Security Administration (SSA) disability benefits in the past, albeit for unknown disabilities.  In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Federal Circuit noted that 38 U.S.C.A. § 5103A did not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the Veteran's claim.  The Court also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, the standard is:  as long as a reasonable possibility exists that the records are relevant to the Veteran's claim, VA is required to assist the Veteran in obtaining the identified records.  However, the Board finds that in this case, there is no need for a remand to obtain SSA disability records, because any potential records do not appear relevant to his claim.  Importantly, in his May 2007 claim (VA Form 21-526), the Veteran specifically denied that he has claimed or is receiving disability benefits from SSA.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

The Veteran was provided an opportunity to set forth his contentions during the hearing before a Board videoconference hearing in February 2012 before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

During the February 2012 hearing the undersigned identified the issues on appeal as for service connection for bilateral hearing loss and tinnitus.  Information was solicited regarding the nature and etiology of the claimed disabilities, particularly the details of the in-service noise exposure, as alleged by the Veteran.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  

The Veteran was also afforded an appropriate VA examination and medical opinion for his bilateral hearing loss and tinnitus claims in September 2007.  The Board finds that the VA examination and accompanying opinion is adequate to decide the issues, as it is predicated on an interview with the Veteran, a review of the record, and a physical examination with diagnostic testing.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to these issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  

II.  Analysis

The Veteran contends he developed bilateral hearing loss and tinnitus from acoustic trauma.  He alleges he experienced noise exposure from working as a jet engine mechanic while serving in the U.S. Navy.  He also asserts a history of hearing loss and ringing in his ears since 1968, while still in service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Turning to the merits of the claims, the Veteran has a current diagnosis of sensorineural hearing loss in his left ear (mild to moderately severe sensorineural hearing loss from 3000 to 4000 Hz) and his right ear (mild to moderate sensorineural hearing loss from 3000 to 4000 Hz), under VA regulations.  The September 2007 VA compensation audiological examination report found auditory thresholds consistent with VA's regulatory definition of hearing loss in both ears.  38 C.F.R. § 3.385; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Board also finds that the Veteran presently has a tinnitus disability in his ears, acknowledging that he also made a current complaint of tinnitus to the examiner.  Boyer, 210 F.3d at 1353.  Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  He is competent, even as a layman, to proclaim that he experiences tinnitus; this condition, by its very nature, is inherently subjective and, therefore, capable of even his lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002) ("ringing in the ears is capable of lay observation").

As for in-service incurrence, his DD Form 214 shows a military occupational specialty of Aircraft Maintenance while in the U.S. Navy from February 1967 to November 1970, which would likely place him in the vicinity of the loud jet engine noises that he alleges.  Especially in light of his documented duties and the absence of any contravening contemporaneous evidence, the Board additionally finds the Veteran's assertions of in-service noise exposure to be competent and credible.  See See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

However, there is no evidence of in-service incurrence of either hearing loss or tinnitus as a consequence of his in-service noise exposure.  The service treatment records were unremarkable for any audiological treatment or diagnosis, and otherwise essentially showed normal hearing during service.  For instance, the October 1970 separation examination found 15/15 Whispered Voice testing, bilaterally; and "normal" clinical evaluation of his ears.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The record also fails to show by objective evaluation that he manifested bilateral hearing loss to a degree of 10 percent by November 1971, within the first year following service.  Service connection on a presumptive basis is not established.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A review of the post-service evidence also does not support the conclusion that claimed hearing loss and tinnitus are causally related to active duty service, as the weight of the probative medical evidence is against this possibility.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  

The September 2007 VA examination report provides probative evidence discounting the possibility the Veteran's current hearing loss and tinnitus disabilities are causally related to his service, particularly to any in-service acoustic trauma.  The Veteran reported to the examiner that during service, he had hazardous noise exposure, but with the use of hearing protection.  He asserted in-service noise exposure from firearms, machine guns, mortars, firing range, naval guns (occasional firing practice), helicopters, aircraft engines, flight lines.  The Veteran also reported to the examiner that he worked after service as an engine mechanic for over 25 years, with hazardous noise exposure as a civilian, but with the use of hearing protection.  In particular, he admitted noise exposure from firearms, firing range, factory/plant noise, construction, machine shop, electrical generators, power tools, and occasional use of lawn equipment.  

The September 2007 VA examiner opined that the Veteran's hearing loss is less likely as not due to noise exposure during military service.  Similarly, the VA examiner indicated that his tinnitus is related to the same etiology as the hearing loss.  The examiner reasoned that "[i]t is unlikely that an individual would suffer significant hearing loss from typical noise exposure experienced during initial training," and cited medical literature for that proposition.  The examiner noted that some reports of acoustic trauma will outweigh the probabilities identified in these studies.  The examiner further reasoned, "Although the Veteran denies unprotected noise exposure as a civilian, he reports having worked in occupational settings for 25 years capable of having caused the totality of his current hearing loss and tinnitus."  Given the VA examiner's review of the claims file, personal interview of the Veteran, physical examination, and discussion of the rationale of the opinion, the Board finds the VA examiner's opinion is highly probative evidence against the claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").

The Board acknowledges that there is also some positive medical evidence to support his claim of an etiological link between current hearing loss disability and in-service noise exposure.  The Veteran submitted a March 2012 private audiological treatment record from the South Texas Medical Clinic, which diagnosed "suspect noise induced hearing loss."  However, it is not clear what type of noise exposure is referred to by the diagnosing audiologist.  His noise induced hearing loss could just as well be due to post-service civilian occupational noise history (reported above to the VA examiner) as to the conceded in-service noise exposure.  For this reason, the Board accords this private positive medical finding only limited probative value in support of his claim.  See Nieves- Rodriguez, supra; Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Also, this private diagnosis is an equivocal finding in its use of the terminology "suspect," such that his hearing loss may or may not have been noise induced, further diminishing its probative value.  See Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  

Overall, the totality of the probative medical evidence weighs against the Veteran's claim.  

Additional causal evidence against the claims, and while not dispositive, is the lapse of so many years between discharge and the first documented medical complaints of tinnitus and hearing loss, and diagnosis of hearing loss, in September 2007.  This 37-year gap after service provides highly probative evidence against these claims.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").

The Veteran is certainly competent to testify concerning his history of difficulty hearing and ringing in his ears dating back to his in-service acoustic trauma, because this is capable of lay observation and experience.  See Jandreau, 492 F.3d at 1377; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  

Nonetheless, the Board also finds the Veteran's lay statements of hearing loss and tinnitus symptoms dating back to service to simply not be credible.  See Buchanan, 451 F.3d at 1331.  In short, his statements asserting a continuity of symptoms since in-service acoustic trauma are inconsistent with his reported history at the September 2007 VA examination, which shows a long post-service history of noise exposure and another potential source of onset of his hearing loss and tinnitus symptoms.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  The Board finds the Veteran's lay statements, concerning the history of his hearing loss and tinnitus symptoms, are not credible, and thus not probative in support of his claims.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection for bilateral hearing loss and tinnitus, and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

The claim for service connection for bilateral hearing loss is denied.

The claim for service connection for tinnitus is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


